At the outset, I join previous speakers in expressing our solidarity and sympathy with the Government of Mexico and its people and with the Caribbean countries and the United States, which have all been hit by devastating natural disasters in the past few days. Natural disasters across the globe have become more frequent, and their consequences even more catastrophic. By some calculations, their numbers have quadrupled worldwide since 1970. The need for better national and local readiness, and for stronger regional and international cooperation, is growing. As part of those efforts, Mongolia will host an Asian ministerial conference in July 2018 aimed at implementing the Sendai Framework for Disaster Risk Reduction more effectively.
Mongolia has been exposed to multiple environmental challenges as a result of climate change, including desertification, drought, land degradation and wild forest fires. The main goals of the Government action plan for the period 2016 to 2020 are therefore preserving a balanced ecosystem, protecting natural resources and ensuring their appropriate use and rehabilitation, and promoting green economic growth. All of us, developed and developing nations alike, are committed to working together to address newly emerging issues induced by climate change. For its part, Mongolia has developed its intended nationally determined contribution and will work to implement its target of reducing greenhouse-gas emissions by 14 per cent by 2030.
The theme of this year’s general debate, “Focusing on people: Striving for peace and a decent life for all on a sustainable planet”, captures the main thrust of the 2030 Agenda for Sustainable Development. If the Sustainable Development Goals (SDGs) are implemented, they will transform our world. But as important as the SDGs are, we should not overlook the compelling need to fine-tune the overall structure for their implementation at the national, regional and global levels. An important step in that direction was taken at the July meeting of the High-level Political Forum on Sustainable Development. Mongolia fully supports the Forum’s declaration, which emphasizes the importance of fostering peaceful, just and inclusive societies as well as empowering vulnerable people through collective action.
My country was one of the first to adopt the SDGs. In February 2016, our Parliament approved Mongolia’s sustainable development agenda for 2030. It envisages Mongolia becoming an upper- middle-income country by 2030, eradicating poverty in all its forms while preserving an ecological balance and strengthening democratic governance. In parallel with the 17 SDGs, Mongolia’s Vision 2030 integrates the three pillars of development — economic, social and environmental. We have mainstreamed its goals into our Government action plan for 2016 to 2020 and other relevant programmes.
Among global development priorities, the special needs of landlocked developing countries are a top priority for Mongolia. According to World Trade Organization (WTO) estimates, landlocked developing countries’ trade costs amount to applying a 260 per cent tariff to international trade, and the Office of the High Representative has concluded that on average, such countries’ development is 20 per cent lower than it would be if they were not landlocked. Mongolia is committed to the effective implementation of the Vienna Programme of Action for Landlocked Developing Countries for the Decade 2014-2024, along with other landlocked developing countries. It is gratifying to note that, with 10 required ratifications already in place, the multilateral agreement establishing an international think tank for countries such as ours will enter into force on 6 October. The Ulaanbaatar-based international think tank has already begun its research activities, thanks to the financial contributions of the Mongolian Government and other partners. Once fully operational, it will further support landlocked developing countries in their implementation of both the Vienna Programme of Action and the 2030 Agenda for Sustainable Development.
Enhancing connectivity is an urgent priority that all landlocked developing economies share. Mongolia acceded to the WTO’s Trade Facilitation Agreement in 2016. We value the potential of its article 11, on freedom of transit for reducing trade costs and boosting trade for landlocked developing countries, which can help us integrate into global value chains and make the transition from landlocked to land-linked status. In order to further improve market access to its main trading partners, Mongolia is studying the feasibility of free trade agreements with the Eurasian Economic Union, the People’s Republic of China and the Republic of Korea. An economic partnership agreement is already in place with Japan.
In order to enhance regional integration in our immediate region of North-East Asia, Mongolia is actively engaged with its neighbours on transit, transportation and infrastructure development. In July 2015, the Presidents of Mongolia, China and Russia signed an agreement to develop a programme on the China-Mongolia-Russia economic corridor. It will focus on the implementation of joint projects to increase trade turnover, ensure competitiveness in goods supply, facilitate cross-border transportation and develop infrastructure. In August, we agreed on our priority projects, and we are in the process of setting up mechanisms to coordinate the actual implementation of the economic corridor.
In December 2016, China, Mongolia and the Russian Federation signed an intergovernmental agreement on international road transport along the Asian highway network, marking another major step in trilateral cooperation. Mongolia is keen to work together with our two neighbours and other partners to improve rail, road, air and energy networks and pipeline infrastructure, and to increase access to the sea.
Mongolia’s State energy policy, adopted in 2015, set the ambitious goal of producing 30 per cent of its energy demands through renewable resources by 2030. Our solar and wind resources are estimated at 7,000 and 5,000 terawatts, respectively. With those resources, Mongolia has basically an unlimited potential for exporting clean energy to countries in our region. We are working with our partners to implement the Gobi Tech and Asian Super Grid projects to supply renewable energy to North-East Asia. They offer countries in the region a wide range of economic, social and environmental benefits, including energy security, job creation and the reduction of carbon-dioxide emissions. We look forward to working with bilateral and multilateral partners on those important projects.
When the global community set out on the collective journey towards the 2030 Agenda for Sustainable Development, it pledged to leave no one behind. The SDGs have made the reduction of inequalities among people — including the disadvantaged, vulnerable and marginalized — a clear priority for the international community. Sustainable social development is a prominent part of Mongolia’s Vision 2030 for the SDGs. It sets out goals aimed at ensuring gender equality, improving the quality of health-care services and access to them, creating safe, healthy living conditions for its citizens, providing everyone with a high-quality education, ending all forms of poverty and enlarging the middle-income class. But while we cannot achieve the timely and effective implementation of the sustainable development agenda without peace and security, peace is being threatened on a number of fronts.
Mongolia is deeply concerned about the escalating tension in North-East Asia. We strongly oppose the Democratic People’s Republic of Korea’s destabilization of regional security by conducting repeated nuclear tests and launching ballistic missiles in defiance of the international community’s will and in violation of the relevant Security Council resolutions. As a country that has had nuclear-weapon-free-zone status for the past 25 years, Mongolia reiterates its principled position that the Korean peninsula should be free of nuclear weapons, and we urge the parties concerned to refrain from any action that could heighten tensions in North-East Asia and to work to resolve the issue through peaceful means. In our view, the only way to do so is through dialogue. One possible avenue for that could be the Ulaanbaatar Dialogue on Northeast Asian Security, which we initiated in 2013. We held its fourth International Conference in Ulaanbaatar in June. The Dialogue discusses not only security issues in North- East Asia but also potential energy and environmental projects, and as such is an open mechanism that can embrace the participation of every country in North- East Asia.
The current tensions have only deepened the concerns we all have about nuclear weapons. Mongolia welcomed the Assembly’s adoption, on 7 July, of the Treaty on the Prohibition of Nuclear Weapons. So long as nuclear weapons exist, the risk of their use will persist. The only guarantee of the non-use of nuclear weapons is their total elimination. Pending the achievement of that ultimate goal, it will be critical to ensure the entry into force of the Comprehensive Nuclear-Test-Ban Treaty as soon as possible, as well as vigorous implementation of the Action Plan agreed in the final document of the 2010 Review Conference of the Parties to the Treaty on the Non-Proliferation of Nuclear Weapons. We must also put an end to the protracted stalemate in the Conference on Disarmament.
Terrorism continues to pose a grave threat to international peace and security, and terrorist activities around the globe remain unabated. We commend the Secretary-General’s establishment of a new United Nations Office of Counter-Terrorism to provide strategic leadership for global counter-terrorism efforts.
In the twenty-first century, it is disheartening to see the world facing the largest refugee crisis since the Second World War. An unprecedented number of people, including the Rohingya Muslims, have been forced to flee their homes. The horror of the human tragedy that has unfolded during such forced displacements must stop. The current humanitarian emergencies require comprehensive responses that should include three elements — ensuring dignity for refugees, supporting host countries and addressing the root causes of the problem. It is the shared responsibility of all of us to promote the safe movement of persons and to respect international refugee law, human rights law and humanitarian law. Similarly, large movements of migrants require equally close attention. We look forward to the adoption of a global compact for safe, orderly and regular migration in 2018. We hope it will be a critical tool for protecting the safety and human rights of all migrants, regardless of their migratory status, and for strengthening global governance on international migration.
Today the role of United Nations peacekeeping is growing tremendously. Mongolia is proud to be contributing to its support for the purposes and principles of the Charter of the United Nations. In the past decade, Mongolia has dispatched more than 15,000 Blue Helmets to a number of hotspots and is currently one of the 30 largest troop- and police-contributing countries in the world. Mongolian peacekeepers are known for their dedication, skills and community- friendly behaviour in peacekeeping and reconstruction efforts. We intend to further enhance our contribution by providing engineering and special units to United Nations peacekeeping operations.
As a member of the Human Rights Council, we reaffirm our firm commitment to eradicating the death penalty, torture and other kinds of inhumane and degrading treatment. Four days ago, together with Argentina and the European Union, we hosted a high- level event to launch the Alliance for Torture-Free Trade, a global alliance to end trade in products used to carry out torture and capital punishment.
Strengthening democratic and open societies governed by the rule of law is a long-standing priority for Mongolia. Accountable institutions, access to justice for everyone and the significant reduction of corruption are all key ingredients of sustainable development as envisaged in SDG 16.
At a time when the world is facing myriad global challenges, it is unsettling to have multilateralism questioned. In our globalized world, no State can tackle today’s challenges alone. Global issues require global solutions. As a guarantor of security for all nations, large and small, the United Nations is a centre of multilateralism, but we must enhance its role as a centre of effective multilateralism. We commend the Secretary-General’s vision of the United Nations as an instrument for a surge in diplomacy for peace, and his recent establishment of the High-Level Advisory Board on Mediation could not be more timely. Its 18 eminent members bring to it an unparalleled spectrum of skills and, most important, the credibility that is essential for mediation.
In conclusion, I want to reaffirm once again that Mongolia fully supports the Secretary-General’s vision for reform that can make the United Nations less bureaucratic and more efficient, productive and field- oriented. After all, that is the only way that the United Nations can become stronger and more responsive to the people it serves.
The Acting President: I now call on His Excellency Mr. Aurélien Agbenonci, Minister for Foreign Affairs and Cooperation of the Republic of Benin.